Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Drawings as filed are accepted.
IDS are considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11 and 20 recite the step “identify an optimal boundary by assessing the plurality of candidate boundaries”
The claim language does not elaborate what constitutes “optimal boundary”.  As an optimal is a subjective term, as the same entity might or might not be considered optimal if the metrics/criteria for judgement are different or changed. 
Different person skilled or ordinary skilled in the art all have different ideas of what considered optimal.  The claims simply fail to establish the scope of the claim as far as the 
Dependent claims 2-10, 12-19 fail to remedy this issue as they do not have any further elaboration and thus fall together with the respective base claims.
For purpose of examination, the Examiner will perform best attempt at BRI until further clarification. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6, 10-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Sakamaki - US (2010/0157069) in view of JP 6209069 (aka JP2015103075) by Kazuhiko et al. (IDS entry) – (text translation is provided with the Office Action)
As to claims 1, 11, and 20:
Sakamaki discloses image generating apparatus comprising: a display configured to output an image;
a memory configured to store one or more instructions; and a processor configured to execute the one or more instructions  (Fig. 2, apparatus structure with processor 16, memory 14, display 4) to:

detect an object in an image including a plurality of frames; (See 0025, detecting a subject/object P in a series of frames, as shown in Fig. 5)

provide a boundary for masking the detected object (¶0025, 0054, a distinct isolated area of pixel contain the subject/object is obtained)

generate a partial moving image with the object moving by using the boundary. (See Abstract, ¶0026, 0037, 0053 through 0060, 0065, Fig. 5, a partial moving image is resulted by imposing the pixel areas representing the subject P onto new background Id, thus showing the subject P moving (walking) while the rest of background remains the same)

provide a plurality of candidate boundaries for masking the detected object; identify an optimal boundary by assessing the plurality of candidate boundaries;”  

However, said method for detecting foreground (typically objects, subjects) against a background (aka masking) is well known in the art. Kazuhiko discloses detection/extraction of foreground using boundaries (abstract, Fig. 9 illustration and Fig. 8 description), such that:

 “The image dividing unit 203 selects candidates (hereinafter referred to as "boundary line candidates") that can become boundary lines” and “the boundary probability calculation unit 204 calculates a boundary probability for each boundary line candidate selected by the image dividing unit 203 based on a probability value” , “The boundary label optimizing unit 205 determines a combination of boundary labels in which the likelihood of the boundary probability integrated in the entire image of the input image 4 is the maximum “ “The boundary label optimizing unit 205 outputs the combination of the determined boundary labels as context information with boundary line estimated with respect to the input image 4” (See translated page 4 and page 6. The final selected boundary of the candidates are said to be at “higher accuracy” aka optimal), which correspond with “provide a plurality of candidate boundaries for masking the detected object; identify an optimal boundary by assessing the plurality of candidate boundaries”



Claim 11 is directed to a method with steps similar to the steps performed by the apparatus of claim 1 and is rejected by the same reasoning.

Claim 20 is directed to a non-transitory CRM for executing steps similar to the steps performed by the apparatus of claim 1 and is rejected by the same reasoning.

As to claims 2 and 12:
Sakamaki in view of Kazuhiko discloses all limitations of claims 1/11, wherein the processor is further configured to execute the one or more instructions to:
mask the object in one of the plurality of frames by using the identified optimal boundary; (See Sakamaki, ¶0041-0043,  distinguishing image areas (as defined by boundary) associated with the subject P and isolating from the background for extraction)
generate the partial moving image with the object moving by using the one of the plurality of frames in which the object is masked and the plurality of frames. (See  Sakamaki, Abstract, ¶0026, 0037, 0053 through 0060, 0062, 0065, Fig. 5, a partial moving image is resulted by imposing the pixel areas representing the subject P onto new background Id, thus showing the subject P moving (walking) while the rest of background remains the same)

As to claims 3 and 13:
Sakamaki in view of Kazuhiko discloses all limitations of claims 1/11, wherein the providing the plurality of candidate boundaries further comprises: providing the plurality of candidate boundaries for masking the object detected in the image by using a first artificial intelligence (AI) model. (See Kazuhiko, translated page 4 and page 6. The final selected boundary of the candidates are said to be optimal. See page 2, the system is capable of learning parameters associated the tasks at hand and operates the learned process automatically based on said learning.)

As to claims 4 and 14:
Sakamaki in view of Kazuhiko discloses all limitations of claims 3/13, wherein the first AI model includes a plurality of segmentation AI models, and
the processor is further configured to execute the one or more instructions to provide the plurality of candidate boundaries by using the plurality of segmentation AI models. (See Kazuhiko, page 2, 4 and 6, for example, segmentation units such as 101, 102 and 103 working in tandem to perform the dividing process)

As to claims 5/15:
Sakamaki in view of Kazuhiko discloses all limitations of claims 1/11, wherein the processor is further configured to execute the one or more instructions to assess the plurality of candidate See Kazuhiko, page 4 and 5, second AI model comprises at least  boundary probability calculation unit 204 and boundary label optimizing units which are configured to perform complex tasks to pick out optimized boundary)

As to claims 6 and 16:
Sakamaki in view of Kazuhiko discloses all limitations of claims 5/15, wherein the second AI model includes at least one of an AI model for performing a technical assessment on input data or an AI model for performing an aesthetic assessment on the input data. (See Kazuhiko, page 4 and 5, second AI model comprises at least boundary probability calculation unit 204 and boundary label optimizing units which are configured to perform complex assessment tasks to pick out optimized boundary, aka a technical assessment at least)


As to claim 10:
Sakamaki in view of Kazuhiko discloses all limitations of claims 1, further comprising a user interface,
wherein the processor is further configured to execute the one or more instructions to:
identify objects that are in motion in the image by tracking the plurality of frames (See abstract, ¶0025, detects changes in pixel, which constitutes the moving subject P for example); and
detect the object selected by a user via the user interface from among the identified objects (See ¶0051, 0069, determining if anyone of the cutout images (aka subjects for animation) is selected for animated in a background via an interface)

Allowable Subject Matter
Claims 7-9, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and upon all issues pertaining USC 112 are resolved.
Sakamako in view of Kazuhiko while discloses all limitations of claim 5 and 15, however do not disclose: 
a user interface,

wherein the display further outputs a preset number of boundaries having high ranks from among the plurality of candidate boundaries according to the result of the assessing, that is obtained by using the second AI model, and

the processor is further configured to execute the one or more instructions to identify, as the optimal boundary, a boundary selected by a user via the user interface from among the preset number of boundaries output by the display.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ryu (US 9,519,997) - Optimally-sized bounding boxes for scene data including procedurally generated geometry are determined by first determining whether an estimated bounding box including the procedural geometry is potentially visible in an image to be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/QUAN M HUA/Primary Examiner, Art Unit 2645